UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-1362



STEVE ALLEN HALL,

                                             Plaintiff - Appellant,

          versus

WEAVER REALTY COMPANY; MICHAEL R. HOLOMAN;
KATHY PEELER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-92-458-3-P)


Submitted:   February 7, 1996           Decided:     February 14, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Steve Allen Hall, Appellant Pro Se. William Pinkney Herbert Cary,
Wayne A. Logan, John R. Archambault, BROOKS, PIERCE, MCLENDON,
HUMPHREY, LEONARD, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order entering

judgment in favor of Appellees in this labor employment action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of

the district court. Hall v. Weaver Realty Co., No. CA-92-458-3-P
(W.D.N.C. Jan. 20, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2